Citation Nr: 1645676	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-27 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to August 1962.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of the hearing has been associated with the electronic claims file.

The Veteran's claims were remanded for additional development in February 2016.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there is no link between the hearing loss disability and active service.

 2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus has been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in November 2009 and June 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

In service connection claims, the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  In this case, the Board notes that the Veteran was provided a VA examination in March 2007.  The VA examiner diagnosed a right and left ear hearing loss disability for VA purposes, but concluded that it was less likely than not that the disability was caused by or the result of service.  The opinion was based on review of the evidence of record, audiometric testing, and the Veteran's contentions.  The February 2016 Board remand ordered that the Veteran be scheduled for another VA examination.  An examination was scheduled in August 2016, but the Veteran did not appear for the examination despite notice having been sent to his last known address and he has not provided any explanation for not appearing for the examination or expressed a desire to attend another.  As such, the Board concludes that a remand is not necessary to schedule another VA examination.

Based on the June 2016 letter to the Veteran, the association of VA treatment records, the scheduling of the Veteran for a VA examination, and the subsequent readjudication of the Veteran's claims, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   In this case, the Veteran was not diagnosed with an organic disease of the nervous system, specifically a hearing loss disability, in service or within one year of separation from service.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current bilateral sensorineural hearing loss and tinnitus disabilities are the result of his in-service noise exposure to weapons and artillery fire and airplane noise, but primarily due to his training as a Morse code operator.  Given the Veteran's military occupational specialty (MOS) and that his reports of noise exposure are consistent with such service, the Board will presume that such in-service noise exposure occurred.  In that regard, the Board acknowledges that the Veteran's representative argued during the January 2016 Board hearing that in light of the Veteran's MOS that noise exposure should be presumed and service connection granted in the absence of evidence contradicting such a finding.  Fast Letter 10-35, to which the Veteran referenced in support of his contentions during the hearing, however, simply states that in-service acoustic trauma will be presumed where the Veteran's MOS included a "Highly Probable" or "Moderate" probability of in-service exposure to hazardous noise.  The Board and the RO have both conceded such exposure based on the Veteran's MOS.  In such cases, an examination is directed, which was obtained in March 2007 and, as noted above, another examination was ordered in the February 2016 Board remand and subsequently scheduled, but the Veteran did not attend.

The Veteran's service treatment records include no complaints, treatment, or diagnosis of a hearing loss disability or tinnitus.  The Veteran had hearing acuity within normal limits in his June 1962 examination prior to separation from service, even when converted from ASA to ISO (ANSI) units.  In a contemporaneous Report of Medical History, the Veteran denied a history of ear trouble and reported being in good health.  (The Board does note that in September 1959 in a Report of Medical History the Veteran described a history of ear, nose, or throat trouble, but did not clarify the specific nature of the past and/or present problems and a contemporaneous Report of Medical Examination included normal findings as to the ears and hearing acuity within normal limits.)

After service, an August 2001 VA treatment record included the Veteran's report of hearing difficulty for about a year, specifically involving difficulty with women's voices and different Asian accents.  

The Veteran's original October 2006 claim contended that he was exposed to "constant noise from teletype machine[s]."  

The Veteran was afforded a VA examination in March 2007.  He reported bilateral hearing difficulties that had developed gradually over the years.  The Veteran described nuclear radiation exposure in service.  He had occasional dizzy spells with some nausea, but no vomiting.  There was no history of ear infections, ear surgery, severe head injury, familial hearing loss, or Agent Orange exposure.  His in-service noise exposure was from gun fire, artillery fire, target practice noise, and aircraft noise in service, as well as post-service noise exposure from fire machinery and power tools.  An audiogram showed a bilateral sensorineural hearing loss disability for VA purposes.  As to the tinnitus, the Veteran reported bilateral and constant tinnitus for many years.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss and tinnitus disabilities were due to or related to acoustic trauma or noise exposure in service.  The rationale was that while the Veteran had been a radio operator in service, his separation examination indicated normal pure tone thresholds from 500 through 4000 Hertz in both ears.

In a May 2007 statement, the Veteran indicated that during an 8-week radiomen's course during service he began to experience severe ringing in his ears every day and night that continued to the present.  He also discussed explosives and weapons training conducted without hearing protection and claimed that his ears were damaged from his experiences in service.

In a June 2011 statement, the Veteran stated, "I very well can remember after returning from the code room my ears would ring steady [for a] pretty long time before the[y] would cool down.  I would say a good four hours.... I feel very sure that this is where my ringing ears that are so bad today c[a]me from.  My ears have been ringing all my life from a young man on."

In support of his claim, the Veteran submitted a study from the Naval Aerospace Medical Research Laboratory titled, "Noise Exposure of Naval Communication Station Radio Operators: A Field Study."  The study concluded that manual Morse code operators faced a significant probability of exposure to hazardous noise levels.  Of those tested, 40 percent had at least one frequency in the 3000 to 6000 Hertz range of 30 decibels or higher.  

In his October 2012 substantive appeal, the Veteran acknowledged that he did not complain of decreased hearing acuity in service.  Instead, he argued that he had delayed onset hearing loss due to his in-service exposure.  Specifically, he contended, "just like a rifleman, hearing loss will happen over time from an initiating time point which I am claiming as working in communications wearing those military head phones.  After the service, I worked as a farmer and was not exposed to any loud sounds that would cause my hearing loss to the high frequencies and the tinnitus I have."

In a July 2013 statement, the Veteran stated, "I had no idea of what was to happen later [i.e. after service], anyway my ears have been ringing all my life since my military [service] and have gotten worse as the years go on, the ringing is of a very high pitch and I can not get rid of the stuff.  I really feel the ringing has come from my early learning of Morse code while learning the code I turned up the volume as high as it would go and I got very good at sending and receiving the Morse code."

During the Veteran's January 2016 Board hearing, his representative argued that VA Fast Letter 10-35 from September 2010 that based on the military occupational specialty (MOS) of the Veteran that where there is presumed noise exposure that such exposure "in the absence of any other evidence, that is enough to show service connection."  The representative also discussed a study by the National Institute of Health suggesting that noise exposure would not necessarily occur simultaneously with the acoustic trauma, but could occur even years later.  After service, the Veteran had noise exposure from tractors without hearing protection.   In response to a question from the undersigned regarding hearing problems in service, the Veteran stated, "Gosh, I don't know.  That was so long ago."  The Veteran also was unsure as to whether he had experienced tinnitus from service.  

Bilateral Hearing Loss Disability

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

Based on the evidence discussed above, the Veteran has a current bilateral sensorineural hearing loss disability.  The pertinent inquiry, then, is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure from weapons fire, artillery fire, airplanes, or equipment used as a Morse code operator.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the March 2007 VA examiner's examination report of some probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service and the absence of complaints of hearing problems in service.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability was related to service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service (other than tinnitus, discussed below).  As noted above, the medical evidence does not show hearing loss until multiple decades after the Veteran's separation from service.  He had normal hearing acuity on separation from service and there is no demonstrable hearing loss disability until more than 30 years after separation from service.  At the time of his initial treatment for decreased hearing acuity, in August 2001, he noted ongoing problems for about one year and did not mention problems from service.  On multiple occasions he has conceded that he could not remember experiencing decreased hearing acuity from service and also specifically has argued that his hearing loss had a delayed onset after his in-service noise exposure.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's hearing loss dating back to his service.

Moreover, although the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing on separation that occurred after the Veteran's noise exposure and a denial of a history of ear problems on separation from service, the Board does not find that any lay reports that could be construed as a claim of a continuity of symptomatology to be credible in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For similar reasons, to the extent that a delayed onset hearing loss is possible and, in this case, is the cause of the Veteran's current hearing loss disability, the Board does not find the Veteran competent to reach such a conclusion, due to the mechanical nature of determining a hearing loss disability and the medically complex nature of such a conclusion.  As the Veteran failed to appear for the scheduled August 2016 VA examination, no medical evidence is of record specific to this Veteran as to whether any delayed onset hearing loss from service contributed to his current disability.

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his service, the Board finds that the opinion of the competent health care provider to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  Moreover, as noted above, the Veteran has denied on multiple occasions that he noted decreased hearing acuity in service.  As such, the Board is of the opinion that the March 2007 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).    

The Board also is cognizant of the arguments advanced that the Veteran's post-service occupation as a farmer did not involve significant noise exposure and that the in-service noise exposure was significantly greater.  Even presuming the accuracy of those contentions, there is not competent evidence linking the Veteran's hearing loss disability, diagnosed multiple decades after service, to his in-service noise exposure - particularly in light of the Veteran's reports of gradual onset and worsening of hearing problems over time.  

In summary, no medical professional has linked the Veteran's bilateral hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  The Veteran does not contend that he experienced ongoing hearing problems from service (other than tinnitus) and, to the extent that his contentions can be read as implicitly raising such a claim, due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the March 2007 VA examiner's opinion greater weight.  Finally, to the extent that the March 2007 VA examination report could be deemed inadequate for adjudicative purposes, as the Veteran failed to appear for the subsequently scheduled August 2016 examination no other medical evidence specific to the Veteran's claim is of record.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for a bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

Tinnitus Disability

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic trauma, reports of tinnitus during service, and several reports of a continuity of symptomatology from service.  The Board is troubled by the Veteran's somewhat inconsistent reports as to the timing of onset of tinnitus, as he has at times indicated that he could not remember if tinnitus started during service while at other times reporting onset in and continuity from service.  That said, the Board finds it extremely significant that he has never denied onset of tinnitus in service or expressly denied continuity thereafter.  In light of the foregoing, the Board will afford the Veteran the benefit of the doubt and concludes that entitlement to service connection for tinnitus is warranted. 

In reaching that conclusion, the Board acknowledges that the March 2007 VA examiner did not find a link between the Veteran's tinnitus and service.  The rationale for the opinion, however, addressed only the Veteran's measured hearing acuity at separation from service and did not provide a rationale specifically with respect to the claimed tinnitus.  Moreover, during that examination the Veteran reported only that he had experienced tinnitus for "many years" and did not specifically discuss onset in or continuity from service, as he has done in other statements.  As such, the Board finds this opinion of very limited probative weight.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


